                 Case 7:20-cv-00181-KMK Document 53 Filed 02/05/20 Page 1 of 1


                                                                     littler Mendelson, PC
                                                                     900 Third Avenue
                                                                     New York, NY 10022.3298




                                                                     Eric A. Savage
                                                                     212.583.2695 direct
February 5, 2020                                                     212.583.9600 main
                                                                     973 .215.2620 fax
                                                                     esavage@littler.com




VIAECF

Hon. Kenneth M. Karas, U.S .D.J.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150

Re:          General Mills, Inc. v. Champion Peifoods USA, Inc. and Modestino lvfele
           . Civil Action No. 20-181 (KMK)

Dear Judge Karas-:

We represerit plaintiff in the above matter. We write regarding the order (0kt. No . 52) scheduling
a conference for February 6, 2020 at 11 :30 am. I am presently in Florida on family matters having
left Tuesday night and returning on Sunday, February 9.

Tha.t being the case, we request that the conference be adjourned until February 10 in the morning                   ~
or any time on February 1 l. Although I could participate by telephone on February 6, my / /
preference is that the conference be adjourned so that I can participate in person. I have been in
touch with adversary counsel who advise that they do not consent to an adjournment but will agree
to my telephonic participation.

We appreciate the Court' s consideration and will await Your Honor's directions.

Respectfully submitted,

   £A~                                                                   ,L_ ~l'fh~                      w~I   I yJ f:iw,,)
Eric A. Savage
                                                                         /;) Sc~o            kJ   (7r\    rc4,v,/ ,b_
cc:             All Counsel of Record (via ECF)
                                                                        (e,t,o,~I f'ko/           ~tr"'         7-l~oV'l,
4829-5968-S299.1040218.2427
                                                                                              ~ orJc~J ~

                                                                                                          If
                                                                                                          z/57     lCI

fittlf:1'.rnm
